ORDER
BECKER, Chief Judge.
It is hereby ORDERED that
1. The motion to vacate the Order granting rehearing en banc is denied;
2. The motion for leave to file a response to Government’s Petition for Rehearing is denied; and
3. The case number 97-1468 is hereby removed from the Order dated April 15, 1999 granting Rehearing En Banc.
*915The parties shall file supplemental mem-oranda in which they set forth what factors should be considered by the District Court in ruling on the admissibility of a testifying co-conspirator’s guilty plea; what Third Circuit cases set forth these factors as a consideration; and how these factors apply to the facts of the case before us. Appellant shall file a memorandum within 3 weeks and the ■ Government shall have 2 weeks to reply.